Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 1-9 calling for a high speed probe card device, comprising: a plurality of rectangular probes respectively passing through the upper openings of the upper die and respectively passing through the lower openings of the lower die, wherein each of the rectangular probes is in an elongated shape defining a longitudinal direction, an outer surface of each of the rectangular probes includes two broad side surfaces parallel to the longitudinal direction and two narrow side surfaces parallel to the longitudinal direction, and each of the rectangular probes includes: at least one stroke structure arranged on at least one of the middle segment, the first contacting segment, and the second contacting segment, wherein the at least one stroke structure includes: a longitudinal thru-hole formed by penetrating through the two broad side surfaces and parallel to the longitudinal direction; and two transverse grooves respectively recessed in the two broad side surfaces and respectively arranged at two opposite sides of the longitudinal thru-hole, wherein the two transverse grooves extend from the longitudinal thru-hole to the two narrow side surfaces, respectively, and the two transverse grooves are located on a plane perpendicular to the longitudinal direction, as further defined at claim 1.
No prior art has been found that meets the limitations of claim 10 calling for a rectangular probe having an elongated shape defining a longitudinal direction and having an outer surface that includes two broad side surfaces parallel to the longitudinal direction and two narrow side surfaces parallel to the longitudinal direction, comprising: at least one stroke structure includes: a longitudinal thru-hole formed by penetrating through the two broad side surfaces and parallel to the longitudinal direction; and two transverse grooves respectively recessed in the two broad side surfaces and respectively arranged at two opposite sides of the longitudinal thru-hole, wherein the two transverse grooves extend from the longitudinal thru-hole to the two narrow side surfaces, respectively, and the two transverse grooves are located on a plane perpendicular to the longitudinal direction, as further defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571) 272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 22, 2021